The motion for rehearing in this case presents no new matter for the consideration of the court, but, in substance, is an averment that this court was in error in not sustaining the assignments of error as originally presented. The facts of this case were somewhat complicated, and received our earnest consideration in the first instance, and we believe a proper disposition was reached. A further discussion of it at this time by the writer would serve no useful purpose, as it would be but an expression of his individual views in addition to what appears in the original opinion.
The motion for rehearing will be overruled.
Overruled. *Page 51